FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 20, 2022

                                       No. 04-22-00272-CV

                               Rebecca FLORES and Juan Flores,
                                         Appellants

                                                 v.

                         SAN ANTONIO KITCHEN & BATH, LLC,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2021CV03517
                        Honorable David J. Rodriguez, Judge Presiding


                                          ORDER
        The court reporter’s record was due on July 5, 2022. On July 5, 2022, Ms. Kay
Counseller, the court reporter responsible for preparing, certifying, and filing the reporter’s
record in this appeal, filed a notification of late record, stating appellant had failed to pay or
make arrangements to pay the reporter’s fee for preparing the record and appellant was not
entitled to appeal without paying the fee.

        On July 8, 2022, this court ordered appellant to provide written proof to this court no later
than July 18, 2022, that either (1) the reporter’s fee had been paid or arrangements had been
made to pay the reporter’s fee; or (2) appellant was entitled to appeal without paying the
reporter’s fee. Our order cautioned appellant that if he failed to respond within the time
provided, appellant’s brief would be due within thirty days from the date of our July 8th order,
and the court would consider only those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       On July 18, 2022, appellant filed a letter with this court stating Ms. Counseller told him
the cost of the record; however, he needs additional time to comply with our July 8th order.
Appellant’s request is GRANTED.

        Appellant is ORDERED to provide written proof to this court no later than August 17,
2022 that either (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. NO
FURTHER EXTENSIONS OF TIME WILL BE GRANTED.
                                                                                      FILE COPY

        If appellant fails to comply with this order on or before August 17th, appellant’s brief
will be due within thirty days from the date of this date order, and the court will consider only
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court